UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1907



JERRY L. DOWNEY,

                                              Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,   COMMISSIONER   OF   SOCIAL
SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-98-61)


Submitted:   December 22, 1999            Decided:   February 4, 2000


Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


John E. Lane, III, Lynch Station, Virginia, for Appellant. James
A. Winn, Regional Chief Counsel, Allyson Jozwik, Assistant Regional
Counsel, Office of the General Counsel, SOCIAL SECURITY ADMINIS-
TRATION, Philadelphia, Pennsylvania; Robert P. Crouch, Jr., United
States Attorney, Thomas L. Eckert, Assistant United States Attor-
ney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry L. Downey appeals the district court’s order affirming

the Commissioner’s decision that Downey’s disability insurance

benefits are subject to offset under 42 U.S.C.A. § 424a (West Supp.

1999).    We have reviewed the briefs and the administrative record,

and find that substantial evidence supports the Commissioner’s de-

cision.   Downey’s constitutional and equitable arguments are with-

out merit. Accordingly, we affirm on the reasoning of the district

court, adopting the magistrate judge’s recommendation.   See Downey

v. Apfel, No. CA-98-61 (W.D. Va. June 30, 1999).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2